Citation Nr: 0509373	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disabilities of the 
ankles and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION
 
The veteran, who is the appellant in this case, served on 
active duty from October 1972 to October 1974. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO & IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for 
disabilities of the ankles and feet, characterized as 
arthritis and degenerative joint disease of the left ankle 
and foot.  

In both December 1998 and January 2000, the Board remanded 
the veteran's claim for additional development.  

In January 2002, the Board remanded the veteran's claim for a 
VA examination, in order to specifically determine whether he 
had any disorders of the left ankle or left foot.  As noted 
in the January 2002 Board remand, the veteran had been 
previously diagnosed with degenerative joint disease of the 
left foot and left big toe (at the May 1996 VA examination of 
the feet and from his May 1996 VA x-ray), and with traumatic 
arthritis of the left ankle and heel spurs of the left foot 
(according to the letter dated November 1995 from Dr. A.F.)

In June 2004, the Board  remanded the claim for a new VA 
examination due to non-compliance with Stegall v. West, 11 
Vet. App. 268 (1998).

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.





REMAND

This case must be remanded again because the development 
requested in the remand of June 2004 was not completed. In 
the June 2004 remand, the Board provided specific remand 
instructions, and cited Stegall v. West. Under Stegall v. 
West, 11 Vet. App. 268 (1998), the agency of original 
jurisdiction's role in carrying out the instructions of the 
remand is mandatory, and the Board is obligated to insure 
compliance with the instructions of its remands. 

Despite the Board's specific remand instruction that a new VA 
examination be performed by an examiner who had not 
previously examined the veteran, the RO ignored this 
instruction. Therefore under Stegall v. West, 11 Vet. App. 
268 (1998), the Board has no choice but to remand the case 
for another VA examination.
 
Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  The veteran should be scheduled for a 
VA examination for his left ankle and 
left foot.  The examination shall be 
performed by a VA physician who has not 
previously examined the veteran.  The 
examiner must comment on the November 
1995 letter from Dr. A.F., as well as the 
May 1996 VA examination report, noting 
disorders of the left ankle and foot.  
The claims folder and a copy of this 
REMAND should be made available to the 
physician in conjunction with the 
examination.  The examination report must 
include responses to the following items:
 
a.	State as precisely as possible 
all diagnoses 
of the left ankle, the veteran 
currently has.  
 
b.	State as precisely as possible 
all diagnoses 
of the left foot, the veteran 
currently has.  

c.  For each diagnosis reported in 
response to item (a) or item (b) 
above, state whether the disorder is 
proximately due to, or the result of 
either the veteran's service-
connected arthritis of the right 
great toe or his ingrown toenails? 

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO & IC should re-adjudicate the 
veteran's claim of entitlement to service 
connection for left ankle and left foot 
disabilities.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for left ankle and left foot 
disabilities which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders. Further, 
the Court stated that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). 
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



